DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Regarding claims 1, 16 and 19, the closest prior art of record Hood et al. US 8,799,800 B2 discloses a user interface generation system comprises a reception component that facilitates receipt of instantiated objects from within a programmable logic controller, wherein the objects conform to a hierarchically structured data model. A view generation component communicatively coupled to the reception component utilizes a subset of the objects to dynamically generate a user interface. For example, the hierarchically structured data model can be based at least in part upon one or more of ISA S95, ISA S88 and/or OMAC.
		However, Hood et al. either singularly or in combination, fail to anticipate or render obvious a method/apparatus for a self-organizing data marketplace, comprising: at least one data collector and at least one corresponding conveyor in an industrial environment, wherein the at least one data collector is structured to collect detection values from at least one sensor of a power roller of the at least one corresponding conveyor and a transaction system structured to interpret a user data request, and to selectively provide a portion of the self-organized data pool to a user in response to the user data request, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864